Warner, Chief Justice,
concurring.
The act of 1870, authorizing the lease of the Western and Atlantic Eailroad, incorporated the lessees thereof into a body *438corporate and politic, for the terra of twenty years,- and granted to it certain specified powers and privileges, as specified in the act of incorporation. By the 11th section of the act it is declared that said company shall have the same exemptions, privileges,-immunities, rights, and guarantees, and shall be subject to the same liabilities, disabilities, and public burdens, as the Georgia-Railroad and Banking Company, the Central Railroad and Banking Company, and the Macon and Western Railroad Company, and no more, in all cases where this act is silent and has made no provision on the subject. One of the liabilities, and public burdens, of at least two of the railroads mentioned, was to pay a tax to the state not exceeding one-half of one per cent, per annum on the net proceeds of its investments in the one road, and one-half of one per cent. upon, its annual net income in the other, and the said two roads, under the original charters thereof, were exempted from a higher rate of taxation, and such was the liability'- and public burden as to taxation, imposed by its charter, on the Western and Atlantic Railroad corporation. The charter to the company being a private charter, and the state having reserved the right to withdraw the franchise granted, the right of the state to do so not being expressly negatived in the charter, therefore it was competent for the state, in the exercise of her sovereign power of taxation, to tax the actual value of the lease owned by the company as its property, in the same manner as other property of the people of the state is taxed, and the exercise of such power on the part of the state, as provided in the act of . 1874, did not impair the obligation of the contract made between the state and the company, for the reason that the state reserved the right to do so in making the grant, which was acceptedhy the company, with that reservation on the part of the state. The judgment of the court below should have been that the defendant was liable to be taxed on the actual value of the lease held and owned by the-corporation as its property in its corporate capacity, inasmuch as by the 9th section of the act the lease is recognized as personal property.